Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 06/02/2016 of provisional application No. 62/344,902 and non-provisional application No. 15/418,442 is acknowledged as required by 35 U.S.C. 119. However applicant does not get benefit of this earlier filing date for embodiments shown in Figs. 11-17 of the instant application.
Benefit of earlier filing date of 01/27/2017, 09/28/2017 and 12/23/2020 of non-provisional application No. 15/418,442, 15/718,366 and 17/132,808 is acknowledged as required by 35 U.S.C. 119.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and would not necessarily be able to ascertain the metes and bounds of the claims.
Claims 22-29 are rejected due to dependency on rejected claim 21.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 recites “the pin comprises a straight leg of a cotter pin; and the pin latching accessory comprises a bent leg of the cotter pin”. However based on claim 1 of the invention which is directed to Figs. 13 and 14 which is a hitch pin and not a cotter pin.Even by replacing the hitch pin with a voter pin, the pin latching accessory (pull ring/wire loop) will be inserted into the eye of the cotter pin and bent leg of the cotter pin is part of the pin and not the pin latching accessory.  
Claim 33 recites the limitation “extraction feature”.  There is insufficient antecedent basis for this limitation in the claim since “an extraction feature” is earlier recited in claim 30. For the purpose of this examination this limitation is interpreted to be --the extraction feature--.
Claim 35 is rejected due to dependency on rejected claim 33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26-28, 30, 32-38 and 40 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Spiller (US Patent No. 5,090,277).
Regarding claim 21, Spiller teaches (reproduced and annotated Fig. 1 below) a retaining member, comprising: a pin (38); a pin latching accessory (tether 36) rotatably secured to the pin; an assist device (10) extending from the pin latching accessory, the assist device comprising: an extraction feature; and an insertion feature (hole 34) in which a portion of the pin latching accessory is substantially embedded.

    PNG
    media_image1.png
    353
    614
    media_image1.png
    Greyscale

Regarding claim 22, Spiller teaches (reproduced and annotated Fig. 1 above) the assist device further comprises a middle section (recessed area 32) extending between the extraction feature and the insertion feature, the middle section defining a first planar surface and a second planar surface, the first planar surface disposed opposite and parallel to the second planar surface.
Regarding claim 23, Spiller teaches (reproduced and annotated Fig. 1 above) the extraction feature includes a tapered surface extending away from the first planar surface, the tapered surface forming a gripping feature configured to assist a user in gripping the assist device.
Regarding claim 24, Spiller teaches (reproduced and annotated Fig. 1 above) the assist device is a single molded piece (par. 3: molded from a rigid plastics material).
Regarding claim 26, Spiller teaches (reproduced and annotated Fig. 1 above) the pin latching accessory comprises a locking element and the pin is insertable through the locking element to prevent a rotation of the pin latching accessory away from the pin.
Regarding claim 27, Spiller teaches (reproduced and annotated Fig. 1 above) the assist device extends from the pin latching accessory at or near the locking element.
Regarding claim 28, Spiller teaches (reproduced and annotated Fig. 1 above) pulling (by a certain degree to disconnect the locking element from the pin) on the assist device removes the pin from the locking element such that the pin latching accessory can be rotated relative to the pin.

Regarding claim 30, Spiller teaches (reproduced and annotated Fig. 1 below) a lock pin, comprising: a pin having a proximal end and a distal end; a latching accessory (36) rotatably connected to the pin at the proximal end, the latching accessory including a locking element configured to engage the pin at the distal end (by pushing the biasing member of the pin); and a pin assist device (10) comprising: an extraction feature; an insertion feature (hole 36) through which the latching accessory extends.

    PNG
    media_image2.png
    381
    614
    media_image2.png
    Greyscale

Regarding claim 32, Spiller teaches (reproduced and annotated Fig. 1 above) the pin assist device further comprising a planar middle section extending between the extraction feature and the insertion feature, the middle section having a thickness.
Regarding claim 33, Spiller teaches (reproduced and annotated Fig. 1 above) the extraction feature forms a gripping feature defining a tapered surface extending outward from the middle section such that the extraction feature has a thickness greater than the thickness of the middle section.
Regarding claim 34, Spiller teaches (reproduced and annotated Fig. 1 above) the insertion feature has a thickness greater than the thickness of the middle section.
Regarding claim 35, Spiller teaches (reproduced and annotated Fig. 1 above) the latching accessory comprises a curved metal wire.

Regarding claim 36, Spiller teaches (reproduced and annotated Fig. 1 below) a lock pin, comprising: a pin (38); a latching accessory (tether 36) rotatably connected to the pin at a first end (A) and selectively engaged with the pin at a second end (B); and a pin assist device (10) comprising: an extraction feature; an insertion feature; and a middle section extending between the extraction feature and the insertion feature, wherein the pin assist device is configured to disengage the latching accessory from the pin when the extraction feature is pulled (by pulling the extraction feature by some degree of force the pin can be disengaged from the latching accessory at A).

    PNG
    media_image3.png
    434
    556
    media_image3.png
    Greyscale

Regarding claim 37, Spiller teaches (reproduced and annotated Fig. 1 above) the latching accessory forms a locking feature at the second end (loop B), the pin being insertable through the locking feature (by forcing the biasing part down).
Regarding claim 38, Spiller teaches (reproduced and annotated Fig. 1 above) the latching accessory comprises a flexible curved wire that deflects when the extraction feature is pulled.
Regarding claim 40, Spiller teaches (reproduced and annotated Fig. 1 above) the extraction feature includes a surface extending away from a major plane of the middle section to form a gripping feature that is thicker than the middle section.

Claims 21-23 and 26-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sweat (US Patent No. 2,593,935).
Regarding claim 21, Sweat teaches (reproduced and annotated Figs. below) a retaining member, comprising: a pin (cotter pin 48); a pin latching accessory (22) rotatably secured to the pin (relative rotation of cotter pin 48 and 22); an assist device (puller device shown in Figs. 1-4) extending from the pin latching accessory, the assist device comprising: an extraction feature; and an insertion feature in which a portion of the pin latching accessory is substantially embedded (see Fig. 6).

    PNG
    media_image4.png
    771
    590
    media_image4.png
    Greyscale

Regarding claim 22, Sweat teaches (reproduced and annotated Figs. above) the assist device further comprises a middle section extending between the extraction feature and the insertion feature, the middle section defining a first planar surface and a second planar surface, the first planar surface disposed opposite and parallel to the second planar surface.
Regarding claim 23, Sweat teaches (reproduced and annotated Figs. above) the extraction feature includes a tapered surface extending away from the first planar surface, the tapered surface forming a gripping feature configured to assist a user in gripping the assist device.
Regarding claim 26, Sweat teaches (reproduced and annotated Figs. above) the pin latching accessory comprises a locking element (sleeve 13) and the pin is insertable through the locking element (see Fig. 6) to prevent a rotation of the pin latching accessory away from the pin.
Regarding claim 27, Sweat teaches (reproduced and annotated Figs. above) the assist device extends from the pin latching accessory at or near the locking element.
Regarding claim 28, Sweat teaches (reproduced and annotated Figs. above) pulling on the assist device removes the pin from the locking element such that the pin latching accessory can be rotated relative to the pin (see Figs. 5 and 6).
Regarding claim 29, Sweat teaches (reproduced and annotated Figs. above) the pin comprises a straight leg of a cotter pin; and the pin latching accessory comprises a bent leg of the cotter pin (pin latching accessory is inserted into the eye of the split pin (see 112(b) rejection above)).

Regarding claim 30, Sweat teaches (reproduced and annotated Figs. below) a lock pin, comprising: a pin (cotter pin 48) having a proximal end (eye section) and a distal end (free end); a latching accessory rotatably connected to the pin at the proximal end, the latching accessory including a locking element (sleeve 44) configured to engage the pin at the distal end; and a pin assist device comprising: an extraction feature; an insertion feature through which the latching accessory extends (see Fig. 6).

    PNG
    media_image5.png
    793
    672
    media_image5.png
    Greyscale

Regarding claim 32, Sweat teaches (reproduced and annotated Figs. above) the pin assist device further comprising a planar middle section extending between the extraction feature and the insertion feature, the middle section having a thickness.
Regarding claim 33, Sweat teaches (reproduced and annotated Figs. above) the extraction feature forms a gripping feature (24) defining a tapered surface extending outward from the middle section such that the extraction feature has a thickness greater than the thickness of the middle section.
Regarding claim 34, Sweat teaches (reproduced and annotated Figs. above) the insertion feature has a thickness greater than the thickness of the middle section.
Regarding claim 35, Sweat teaches (reproduced and annotated Figs. above) the latching accessory comprises a curved metal wire.

Regarding claim 36, Sweat teaches (reproduced and annotated Figs. below) a lock pin, comprising: a pin (cotter pin 48); a latching accessory (latching accessory comprises at least 22 and 44) rotatably connected to the pin at a first end (of the cotter pin) and selectively engaged with the pin at a second end (of the cotter pin); and a pin assist device comprising: an extraction feature; an insertion feature; and a middle section extending between the extraction feature and the insertion feature, wherein the pin assist device is configured to disengage the latching accessory from the pin when the extraction feature is pulled (see Fig. 6).

    PNG
    media_image6.png
    773
    622
    media_image6.png
    Greyscale

Regarding claim 37, Sweat teaches (reproduced and annotated Figs. above) the latching accessory forms a locking feature (44) at the second end, the pin being insertable through the locking feature.
Regarding claim 40, Sweat teaches (reproduced and annotated Figs. above) the extraction feature includes a surface (surface A) extending away from a major plane of the middle section to form a gripping feature that is thicker than the middle section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spiller.
Regarding claims 25, 31 and 39, Spiller does not teach the pin assist device being molded of the latching accessory to create a single, unitary lock pin and the material of the pin assist device being rubber.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the pin assist device made of rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.It would have also been obvious to one having ordinary skill in the art at the time the invention was made to make the pin assist device and the latching accessory made of single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works,  150 U.S. 164 (1893).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Schlegel (US Patent No. 1,562,521) teaches (reproduced and annotated Figs. below) the pin (5), the pin latching device (4) and the assist device.

    PNG
    media_image7.png
    761
    503
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723